DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/06/2022 has been entered. Claims 1,3-11,13-15,17,20-21,23-24,27-30,33-38,40,42-44,49-50,52-53, and 56-58 have been amended. No Claim have been canceled in this amendment. New Claim 59 has been added in this amendment. Claims 1-59 are pending in this application, with claims 1,27,30,56 and 59 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,27,30 and 56 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 1, the claim should be dependent claim to the claim 5. For the examination purpose, the claim 7 is considered as dependent claim to the claim 5.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7,28-29 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation "the PBCH", “the PSS” and “the SSS”.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
	Claim 28 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 29 is rejected based upon claim dependency to claim 28.
	Claim 57 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 58 are rejected based upon claim dependency to claim 57.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,23-27,30-31,52-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0037509 Al, hereinafter referred to as “Li”) in view of SHIN et al. (US 2021/0045078 Al, hereinafter referred to as “Shin”).

Regarding Claims 1,27,30,56 and 59, Li discloses methods and devices for transmitting (Li Fig.1,28 Ref:102,116 Para[0093] The eNB (i.e. base station)) and receiving (Li Fig.1,28 Ref:116 Para[0093] The UE) a Synchronization Signal block (SS-block) (Li Fig.28 Para[0178] The eNB transmits SSB), comprising: configuring the SS-block in a New Radio (NR) unlicensed spectrum (Li Para[0191] Li’s invention is for the NR-Unlicensed system), wherein the SS-block occupies x OFDM symbols, with x being a positive integer no greater than 4 (Li Para[0159] The SS/PBCH block consists of 4 OFDM symbols) and transmitting the SS-block to a user equipment (Li Fig.1 Ref:116 Para[0013] The base station transmits SSB to the UE).
Li does not explicitly disclose transmitting the SS-block to user equipment with a preset subcarrier spacing.
However, Shin from the same field of invention discloses transmitting the SS-block to user equipment with a preset subcarrier spacing (Shin Para[0133,0137-138,0213] One default numerology (i.e. subcarrier spacing) between BS and UE is preconfigured (i.e. preset) for synchronization signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “transmitting the SS-block to user equipment with a preset subcarrier spacing” as taught by Shin. The suggestion/motivation would have been to increase cross-correlation performance (Shin Para[0028]).

Specifically for claim 30, Li discloses the device that includes a processor (Li Fig.2 Ref:225) and a memory (Li Fig.2 Ref:230).


Specifically for claim 56, Li discloses the device that includes a processor (Li Fig.3 Ref:340) and a memory (Li Fig.2 Ref:360).
Regarding claims 2 and 31, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the SS- block comprises a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (Li Para[0159] The SS/PBCH block consists of PSS, SSS and PBCH).
Regarding claims 23 and 52, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the preset subcarrier spacing is 30 kHz (Li Fig.26A Para[0274] The SCS for SS/PBCH blocks at 30KHz).
Regarding claims 24 and 53, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the preset subcarrier spacing is 60 kHz (Li Fig.26A Para[0274] The SCS for SS/PBCH blocks at 60KHz).


Regarding claims 25 and 54, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein when x is 1, 2, or 3, a base station is configured to transmit 4 SS-blocks in one time slot (Li Fig.26A Para[0275,0277] The number of SSBs at 30KHz in one slot are 4 which uses up to 4 symbols per block).
Regarding claims 26 and 55, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein, when x is 1, a base station is configured to transmit 8 SS-blocks in one time slot (Li Fig.26A Para[0275,0277] The number of SSBs at 60KHz in one slot are 8 which uses up to 4 symbols per block).



Claims 3,5,7,11,32,34,36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of Ahn et al. (US 2019/0028253 Al, hereinafter referred to as “Ahn”).

Regarding claims 3 and 32, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency-division multiplexing.
However, Ahn from the same field of invention discloses wherein, when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency-division multiplexing (Ahn Fig.2(A) Para[0031] The PSS, SSS and PBCH are frequency multiplexed in one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency-division multiplexing” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 5 and 34, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol, and the OFDM symbols occupied by the PSS and the SSS are subjected to a frequency-division multiplexing by the PBCH.
However, Ahn from the same field of invention discloses wherein, when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol, and the OFDM symbols occupied by the PSS and the SSS are subjected to a frequency-division multiplexing by the PBCH (Ahn Fig.3 Para[0039] The PSS, SSS occupy one OFDM symbol each and PBCH is frequency multiplexed with PSS and SSS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol, and the OFDM symbols occupied by the PSS and the SSS are subjected to a frequency-division multiplexing by the PBCH” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 7 and 36, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS.
However, Ahn from the same field of invention discloses wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS (Ahn Para[0048] The PBCH payload is mapped to according to the transmission mode where frequency multiplexing provides resources in the frequency domain. See Li Fig.28A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 11 and 40, Li in view of Shin and Ahn discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the PBCH is configured to occupy P consecutive physical resource blocks and wherein P is a number of physical resource blocks occupied by the PBCH in 1 SS-block (Li Fig.49 Para[0466] The PBCH occupies 8 PRBs in the SSB).



Claims 4 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of Tenny et al. (US 2019/0124533 Al, hereinafter referred to as “Tenny”).
		

Regarding claims 4 and 33, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency-division multiplexing and the PBCH is configured to occupy 1 OFDM symbol.
However, Tenny from the same field of invention discloses wherein, when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency-division multiplexing and the PBCH is configured to occupy 1 OFDM symbol (Tenny Fig.2 Para[0034] The PSS and SSS are frequency multiplexed and PBCH occupies one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency-division multiplexing and the PBCH is configured to occupy 1 OFDM symbol” as taught by Tenny. The suggestion/motivation would have been to coordinate measurement gaps for supporting extreme variations in frequency bands (Tenny Para[0003]).



Claims 6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of MOON et al. (US 2020/0112846 Al, hereinafter referred to as “Moon”).
		
Regarding claims 6 and 35, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 3 OFDM symbols, each of the PSS, the SSS, and the PBCH is configured to occupy 1 OFDM symbol.
However, Moon from the same field of invention discloses wherein, when the SS-block occupies 3 OFDM symbols, each of the PSS, the SSS, and the PBCH is configured to occupy 1 OFDM symbol (Moon Fig.11(a) Para[0198] The PSS, SSS and PBCH is occupying one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 3 OFDM symbols, each of the PSS, the SSS, and the PBCH is configured to occupy 1 OFDM symbol” as taught by Moon. The suggestion/motivation would have been to transmit and receive signal based on different numerology (Moon Para[0006]).



Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of Ko et al. (US 2020/0383129 Al, hereinafter referred to as “Ko”).
		
Regarding claims 8 and 37, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 3 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing and the PBCH is configured to occupy 2 OFDM symbols.
However, Ko from the same field of invention discloses wherein, when the SS-block occupies 3 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing and the PBCH is configured to occupy 2 OFDM symbols (Ko Fig.9(b) Para[0078-79,0091] The PSS are SSS frequency multiplexed in one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 3 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing and the PBCH is configured to occupy 2 OFDM symbols” as taught by Ko. The suggestion/motivation would have been for efficiently configuring the relationship between the resources structure for helping the UE for easy network access(Ko Para[0007]).

Claims 9-10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of Tang (US 2020/0366452 Al, hereinafter referred to as “Tang”).
		
Regarding claims 9 and 38, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein, when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols.
However, Tang from the same field of invention discloses wherein, when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols (Tang Fig.1B Para[037] The PSS and SSS one OFDM symbol and PBCH is occupying two OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein, when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols” as taught by Tang. The suggestion/motivation would have been to improve the quality of signal transmission on the unlicensed spectrum (Tang Para[0004]).

Regarding claims 10 and 39, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein the PBCH is configured to utilize a frequency-domain resource in the OFDM symbol occupied by the SSS.
However, Tang from the same field of invention discloses wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbol occupied by the SSS (Tang Fig.1B Para[037] The PBCH is using resources from the OFDM symbol for SSS (i.e. frequency multiplexed)).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein the PBCH is configured to utilize a frequency-domain resource in the OFDM symbol occupied by the SSS” as taught by Tang. The suggestion/motivation would have been to improve the quality of signal transmission on the unlicensed spectrum (Tang Para[0004]).



Claims 12,14,41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of Yin et al. (US 2016/0135179 Al, hereinafter referred to as “Yin”).
		
Regarding claims 12 and 41, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS).
However, Yin from the same field of invention discloses wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) (Yin Fig.9 Para[0137] The PSS and SSS in one SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS)” as taught by Yin. The suggestion/motivation would have been to improve communication flexibility and efficiency (Yin Para[0005]).

Regarding claims 14 and 43, Li in view of Shin and Yin discloses the methods and the devices as explained above for Claim 1. Yin further discloses wherein when the SS-block occupies 2 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, and the SSS is configured to occupy 1 OFDM symbol (Yin Fig.9 Para[0137] The PSS and SSS each occupies one OFDM symbol).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein when the SS-block occupies 2 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, and the SSS is configured to occupy 1 OFDM symbol” as taught by Yin. The suggestion/motivation would have been to improve communication flexibility and efficiency (Yin Para[0005]).



Claims 13 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin, Yin and Ko.

Regarding claims 13 and 42, Li in view of Shin and Yin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin and Yin does not explicitly disclose wherein, when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing.
However, Ko from the same field of invention discloses wherein, when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing (Ko Fig.9(b) Para[0078-79,0091] The PSS are SSS frequency multiplexed in one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li, Shin and Yin to have the feature of “wherein, when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing” as taught by Ko. The suggestion/motivation would have been for efficiently configuring the relationship between the resources structure for helping the UE for easy network access(Ko Para[0007]).




Claims 15-17,19,44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and further in view of DAMNJANOVIC et al. (US 2018/0316454 Al, hereinafter referred to as “Damnjanovic”).
		
Regarding claims 15 and 44, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein before or after the OFDM symbol occupied by the SS-block, there are y OFDM symbols, wherein a base station is configured to transmit a physical downlink control channel, a control resource set, a channel state information reference signal, or a demodulation reference signal in the y OFDM symbols, wherein y is zero or a positive integer.
However, Damnjanovic from the same field of invention discloses wherein before or after the OFDM symbol occupied by the SS-block, there are y OFDM symbols, wherein a base station is configured to transmit a physical downlink control channel in the y OFDM symbols (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols), a control resource set (Not given patentable weight due to non-selective option in the claim), a channel state information reference signal (Not given patentable weight due to non-selective option in the claim), or a demodulation reference signal (Not given patentable weight due to non-selective option in the claim), wherein y is zero (Not given patentable weight due to non-selective option in the claim) or a positive integer (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein before or after the OFDM symbol occupied by the SS-block, there are y OFDM symbols, wherein a base station is configured to transmit a physical downlink control channel in the y OFDM symbols, wherein y is a positive integer” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).


Regarding claims 16 and 45, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose wherein the y OFDM symbols and one preceding or following SS-block constitute an integral resource unit.
However, Damnjanovic from the same field of invention discloses wherein the y OFDM symbols and one preceding or following SS-block constitute an integral resource unit (Damnjanovic Fig.2 Para[0066,0068] The SS burst (i.e. integral resource unit) consists of DL control information and SS block).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein the y OFDM symbols and one preceding or following SS-block constitute an integral resource unit” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Regarding claims 17 and 46, Li in view of Shin and Damnjanovic discloses the methods and the devices as explained above for Claim 1. Damnjanovic further discloses wherein one or more of the integral resource units are configured to be continuously transmitted in a duration of a Discovery Reference Signal (DRS) (Not given patentable weight due to non-selective option in the claim), in a measurement window (Damnjanovic Para[0068] Multiple SS burst sets are sent in the DTMC window), or in a duration of a reference signal corresponding to the measurement window (Not given patentable weight due to non-selective option in the claim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein one or more of the integral resource units are configured to be continuously transmitted in a duration of a Discovery Reference Signal (DRS), in a measurement window” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Regarding claims 19 and 48, Li in view of Shin and Damnjanovic discloses the methods and the devices as explained above for Claim 1. Damnjanovic further discloses wherein a preset transmission timing for the integral resource unit is set in a preset OFDM symbol (Damnjanovic Para[0068] The tone spacing (i.e. preset time) of OFDM symbol is used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “wherein a preset transmission timing for the integral resource unit is set in a preset OFDM symbol” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).




Claims 18 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin, Damnjanovic and further in view of SAHLIN et al. (US 2020/0288503 Al, hereinafter referred to as “Sahlin”).
		
Regarding claims 18 and 47, Li in view of Shin, Damnjanovic discloses the methods and the devices as explained above for Claim 1. Li in view of Shin and Damnjanovic does not explicitly disclose wherein a plurality of the integral resource units is subjected to a frequency division multiplexing.
However, Sahlin from the same field of invention discloses wherein a plurality of the integral resource units is subjected to a frequency division multiplexing (Sahlin Fig.2 Para[0007] The multiple SSBs are associated with one occasion which is one time-frequency resource (i.e. multiplexed)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li, Shin and Damnjanovic to have the feature of “wherein a plurality of the integral resource units is subjected to a frequency division multiplexing” as taught by Sahlin. The suggestion/motivation would have been to improve UE’s ability to receive RAR with maximum probability (Sahlin Para[0018]).



Claims 20,22,49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin, Damnjanovic and further in view of ISLAM et al. (US 2019/0110242 Al, hereinafter referred to as “Islam”).
		
Regarding claims 20 and 49, Li in view of Shin and Damnjanovic discloses the methods and the devices as explained above for Claim 1. Damnjanovic further discloses before transmitting the integral resource unit to the user equipment: performing pre-transmission monitoring; when a channel is found to be idle, transmitting the integral resource unit to the user equipment at the preset transmission timing (Damnjanovic Fig.2 Para[0067] The base station transmits SSB when the medium is free after CCA). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “before transmitting the integral resource unit to the user equipment: performing pre-transmission monitoring; when a channel is found to be idle, transmitting the integral resource unit to the user equipment at the preset transmission timing” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).
Li in view of Shin and Damnjanovic does not explicitly disclose when the channel is found to be busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment.
However, Islam from the same field of invention discloses when the channel is found to be busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment (Islam Fig.11 Para[0077,0107-108] When the base station determines sever congestion, the Backoff indicator (i.e. postponed time) provided to the UE has values value in millisecond).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li, Shin and Damnjanovic to have the feature of “when the channel is found to be busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).

Regarding claims 22 and 51, Li in view of Shin and Damnjanovic discloses the methods and the devices as explained above for Claim 1. Li in view of Shin and Damnjanovic does not explicitly disclose wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH, by a master information block in the PBCH, or by a demodulation reference signal in the physical downlink control channel associated with the SS-block. 

However, Islam from the same field of invention discloses wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH (Islam Fig.11 Para[0093] The Backoff indicator (i.e. postponed time) provided to the UE via DMRS), by a master information block in the PBCH (Not given patentable weight due to non-selective option in the claim), or by a demodulation reference signal in the physical downlink control channel associated with the SS-block (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li, Shin and Damnjanovic to have the feature of “wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).


Claims 21 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin, Damnjanovic and further in view of Harada et al. (US 2019/0150202 Al, hereinafter referred to as “Harada”).
		
Regarding claims 21 and 50, Li in view of Shin and Damnjanovic discloses the methods and the devices as explained above for Claim 1. Damnjanovic further discloses before transmitting the integral resource unit to the user equipment: performing pre-transmission monitoring; when a channel is found to be idle, transmitting the integral resource unit to the user equipment at the preset transmission timing (Damnjanovic Fig.2 Para[0067] The base station transmits SSB when the medium is free after CCA). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “before transmitting the integral resource unit to the user equipment: performing pre-transmission monitoring; when a channel is found to be idle, transmitting the integral resource unit to the user equipment at the preset transmission timing” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).
Li in view of Shin and Damnjanovic does not explicitly disclose when the channel is found to be busy, cancelling the transmission of the integral resource unit.
However, Harada from the same field of invention discloses when the channel is found to be busy, cancelling the transmission of the integral resource unit (Harada Para[0035] When the channel is judged as busy, the transmission point makes not transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin and Damnjanovic to have the feature of “when the channel is found to be busy, cancelling the transmission of the integral resource unit” as taught by Harada. The suggestion/motivation would have been to implement access procedure for LAA (Harada Para[0011]).


Claims 28 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin and Islam.
		
Regarding claims 28 and 57, Li in view of Shin discloses the methods and the devices as explained above for Claim 1. Li in view of Shin does not explicitly disclose when a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block. 
However, Islam from the same field of invention discloses when a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block (Islam Para[0077-78,0081] The UE selects waiting time according to the BI received. The SSB index is sent from the BS to indicate its location within the SSB burst).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin to have the feature of “when a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).



Claims 29 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shin, Islam and further in view of Damnjanovic.
		
Regarding claims 29 and 58, Li in view of Shin and Islam discloses the methods and the devices as explained above for Claim 1. Li in view of Shin and Islam does not explicitly disclose wherein there are y OFDM symbols before or after the OFDM symbol occupied by the SS-block, wherein a base station is configured to transmit a physical downlink control channel, a control resource set, a channel state information reference signal or a demodulation reference signal in the y OFDM symbols, and wherein y is zero or a positive integer.
However, Damnjanovic from the same field of invention discloses wherein there are y OFDM symbols before or after the OFDM symbol occupied by the SS-block, wherein a base station is configured to transmit a physical downlink control channel in the y OFDM symbols (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols), a control resource set (Not given patentable weight due to non-selective option in the claim), a channel state information reference signal (Not given patentable weight due to non-selective option in the claim) or a demodulation reference signal (Not given patentable weight due to non-selective option in the claim), and wherein y is zero (Not given patentable weight due to non-selective option in the claim) or a positive integer (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Shin and Islam to have the feature of “wherein there are y OFDM symbols before or after the OFDM symbol occupied by the SS-block, where a base station is configured to transmit a physical downlink control channel in the y OFDM symbols, and wherein y is a positive integer” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0176023 to  Nilsson (Paragraph:45 Candidate set means preset).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415